Citation Nr: 0609740	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-31 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right pterygium.  

2.  Entitlement to a 10 percent rating based upon multiple, 
noncompensable service-connected disabilities.  

3.  Entitlement to service connection for left eye disorder, 
secondary to service-connected right eye pterygium.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004, rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the aforementioned 
claims.  

The veteran claims an increased (compensable) rating for his 
service-connected costochondritis and he also claims that 
there is clear and unmistakable error in the initial rating 
decision for his service-connected eight eye pterygium.  
These issues are not inextricably intertwined with the issues 
on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
These issues are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative, contend, in essence, that 
the veteran's service-connected right eye pterygium is more 
severe than currently evaluated.  It is also maintained that 
the veteran's noncompensable service-connected disabilities 
interfere with normal employability.  Further, the veteran 
asserts that he has a left eye disorder as a result of having 
to compensate for the damage he had done to his service-
connected right eye disability.  

The veteran testified at a Travel Board hearing before the 
undersigned in September 2005.  At that hearing, the veteran 
testified that his last examination of the eyes was six 
months prior to the hearing and performed by his private 
physician, Dr. Kevin White.  He stated that the report was 
sent to VA.  A review of the record fails to demonstrate that 
this report has been associated with the claims folder.  VA's 
duty to assist requires that attempts be made to obtain this 
report.  Additionally, he testified that he was told by a VA 
examiner that his left eye had weakened as a result of having 
to compensate for his service-connected right eye. Disability 
resulting from the aggravation of a non-service connected 
condition by a service connected condition is compensable 
under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 
(1995).  Although the veteran stated he did not remember the 
VA doctor's name, he should be given the opportunity to 
obtain evidence of aggravation of the nonservice-connected by 
his service-connected eye, pursuant to the provisions set 
forth in  Allen v. Brown.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned.   In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  




Accordingly, the case is REMANDED for the following action:

1.  Take steps to obtain and associate 
with the claims file the private eye 
examination report from Dr. Kenny White 
which took place approximately 6 months 
prior to the September 2005 Travel 
Board hearing.  

2.  The veteran should be given an 
opportunity to obtain evidence of showing 
that his service-connected right eye 
either caused or aggravates a left eye 
disability.  

3.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

4.  Readjudicate the issues of 
entitlement to an increased (compensable) 
rating for right eye pterygium and 
service connection for a left eye 
disorder, secondary to his service-
connected right eye pterygium.  The 
secondary service connection claim should 
be reajudicated in light of Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain  denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
The issue of entitlement to a 10 percent rating based on 
multiple non-compensable service-connected disabilities is 
held in abeyance during the pendency of this REMAND.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 


